NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                    FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 ELIO NAPOLEON RIOS,                               No.   14-73095

          Petitioner,                              Agency No. A072-270-441

 v.
                                                   MEMORANDUM*
 JEFFERSON B. SESSIONS, III, Attorney
 General,

          Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 14, 2017**

Before:        GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Elio Napoleon Rios, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen, and review

de novo claims of due process violations in removal proceedings, including claims

of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen for

failure to show prejudice, where Rios offered no evidence of any plausible grounds

for relief. Morales Apolinar v. Mukasey, 514 F.3d 893, 898 (9th Cir. 2008) (to

establish prejudice resulting from counsel’s deficient performance in failing to

raise claims for relief, a petitioner must “show plausible grounds for relief”

(internal quotation marks and citations omitted)).

      We lack jurisdiction to consider Rios’s contentions that the agency erred or

abused its discretion in denying his application for cancellation of removal because

this petition for review is not timely as to the BIA’s 2013 order. See 8 U.S.C. §

1252(b)(1) (petition for review of a final order of removal must be filed within 30

days of that order); Martinez-Serrano v. INS, 94 F.3d 1256 (9th Cir. 1996) (this

court lacks jurisdiction to review an underlying order of removal, where a

petitioner did not seek timely review of that order, and instead filed a petition for

review from the denial of a later motion to reopen).

      We do not consider the documents that Rios submitted with his opening

brief because they were not part of the administrative record. See 8 U.S.C.A.


                                           2                                     14-73095
§ 1252(b)(4)(A)(judicial review is limited to the administrative record); Dent v.

Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating standard of review for out of

record evidence).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                         3                                    14-73095